DETAILED ACTION
This is a response to applicant’s submissions filed on 9/7/2021.  Claims 1, 2, 4, 5, 7, 9-13, and 29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement filed 9/7/2021 has been received and considered.

Claim Objections
Claim 10 is objected to because of the following informalities:  
in claim 10, lines 20-21, element “the first plurality of gears mounted on the countershaft” should be corrected to --the second plurality of gears mounted on the countershaft--.
Appropriate correction is required.

Claim Interpretation
Certain claim limitation interpretations are noted.
Applicant has set forth that the “first plurality of gears coupleable [to the input shaft]” in claims 1 and 10 comprise gears 810 and 812 of the disclosure (Applicant’s 
In the claims, the phrase “coupleable” is interpreted as requiring a selective coupling, per the usage in the specification (see paragraphs 95, 96, and 105).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Portmann, U.S. Patent 3,600,963, in view of Davis et al., U.S. Patent 4,788,889, in view of Hillyer et al., U.S. Patent Application Publication 2008/0000322, in view of Richards, U.S. Patent 4,194,410, in view of Ferguson et al., U.S. Patent 2,723,569, in view of Hornbrook et al., U.S. Patent Application Publication 2005/0217966, and further in view of Seitz et al., U.S. Patent 8,984,974.
Regarding claims 10 and 29, as best understood, Portmann discloses an automated truck transmission (transmission may be automatic transmission, col. 9, lines 14-15), comprising: 
a transmission housing including a main housing portion and a rear housing portion mounted to the main housing portion (e.g., 2, and rear housing cap mounted to 2, fig. 1);
an input shaft (e.g., 3, fig. 1) configured to couple to a prime mover and having a first plurality of gears coupleable thereto (e.g., 11 and 12, fig. 1);
a countershaft having a second plurality of gears mounted thereon (e.g., 7 with 26, 31, 33 mounted thereon, fig. 1);
a main shaft having a third plurality of gears mounted thereon (e.g., 6 with 13 and 21 mounted thereon, fig. 1);
a shift actuator system structured to selectively couple the input shaft to the main shaft by rotatably coupling at least one of the first plurality of gears to the input shaft and by rotatably coupling at least one of the third plurality of gears to the main shaft (e.g., shifting system including 9 and 15, fig. 1), wherein the shift actuator is mounted on an exterior wall of the main housing portion of the transmission housing (e.g., mounted on exterior wall of housing 2 via shift fork assembly, figs. 1 and 2), and wherein the countershaft and the main shaft are at least partially positioned within the transmission housing (e.g., see fig. 1);
further comprising a clutch actuator housing, wherein a clutch actuator is positioned at least partially within the clutch actuator housing for activating the drive clutch (e.g., 1, fig. 1).
Portmann does not disclose an output shaft selectively providing a torque output to a driveline, the output shaft extending through a driveline opening in the rear housing portion coaxial with the input shaft.
Davis et al. discloses an output shaft selectively providing a torque output to a driveline and coaxial with the input shaft (e.g., 74, fig. 1).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide an output shaft as disclosed by Davis et al. for the transmission disclosed by Portmann, in order to yield the predictable result of transferring power to the wheels of the vehicle.
The examiner takes Official Notice that it is well known for at least a portion of the output shaft to be encased in the transmission housing.  
Portmann does not disclose the transmission housing includes a first power take-off (PTO) interface comprising a side access opening to one of the first plurality of gears mounted on the countershaft, and a second PTO interface disposed in the rear housing portion laterally offset from the driveline opening.
Hillyer et al. discloses state of the art transmissions generally include two openings in the transfer case on which power take-offs or other devices may be mounted (paragraph 5).
Richards discloses a PTO opening providing access to a countershaft (e.g., see fig.1).
Ferguson et al. discloses a PTO opening in a part of the transmission housing opposite the input and laterally offset from the driveline opening (e.g., see figs. 1 and 8).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include a countershaft PTO opening and a laterally offset rear housing PTO opening in the transmission housing of Portmann, in order to yield the predictable result of harnessing the rotational energy of the transmission, as disclosed by Hillyer et al.
Portmann, as modified, does not disclose an aluminum housing.  
Hornbrook et al. discloses an aluminum housing (paragraph 12).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the housing disclosed by Portmann of aluminum as disclosed by Hornbrook et al., in order to reduce magnetism, as taught by Hornbrook et al. (paragraph 12).
Portmann, as modified, does not disclose an eight bolt pattern for the PTO interface.
Seitz et al. discloses using an eight bolt pattern for a PTO opening (col. 5, lines 65-67 - col. 6, lines 2-4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use an eight bolt pattern as disclosed by Seitz et al. for either PTO interface of Portmann, as modified, in order to yield the predictable result of fastening a PTO to the transmission housing, and since an eight bolt pattern is a standard PTO opening pattern as defined under Society of Automotive Engineers Standard SAE J704, as taught by Seitz et al. (col. 6, lines 2-5).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Portmann, U.S. Patent 3,600,963, in view of Davis et al., U.S. Patent 4,788,889, in view of Hillyer et al., U.S. Patent Application Publication 2008/0000322, in view of Richards, U.S. Patent 4,194,410, in view of Ferguson et al., U.S. Patent 2,723,569, in view of Hornbrook et al., U.S. Patent Application Publication 2005/0217966, in view of Seitz et al., U.S. Patent 8,984,974, and further in view of Gitt, U.S. Patent 8,100,034.
Regarding claim 11, Portmann, as modified, does not disclose helical gears for the transmission.  
Gitt discloses helical toothing for gears of a transmission that improve running smoothness (e.g., col. 9, lines 40-45).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use helical gearing as disclosed by Gitt for the transmission disclosed by Portmann, in order to improve running smoothness, as taught by Gitt (col. 9, lines 40-45).
Regarding claim 12, Portmann, as modified, discloses the transmission further comprises a lubrication system having a lubrication pump assembly coupled to the countershaft (oil pump gear 32 to drive oil pump, fig. 1) and having a dry sump wherein rotating portions of the transmission are not positioned within lubricating fluid in the sump (the examiner takes Official Notice that transmissions contain sumps of oil in which only a portion of the gearing is arranged).
Regarding claim 13, Portmann, as modified, discloses the transmission does not include a cooler (see fig. 1).

Allowable Subject Matter
Claims 1, 2, 4, 5, 7, and 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose or render obvious a clutch actuator housing mounted directly to the integrated actuator housing, in combination with the other elements required by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered, but they are moot in view of the new ground(s) of rejection.
See new rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN D BISHOP whose telephone number is (571)270-3713.  The examiner can normally be reached on Monday through Friday, 7am - 5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Erin D Bishop/Primary Examiner, Art Unit 3619